Title: From James Madison to James Blake, 16 June 1802
From: Madison, James
To: Blake, James


Sir,Department of State June 16. 1802.
Your letter of the 17th. May was duly recd. As it appears that you have relinquished the intention of now going to Europe, and the arrangement suggested by you, of performing the duties of Consul at antwerp by the agency of another, does not coincide with the views of the President, he has thought proper to appoint to that office another Gentleman who is now in France. I am &ca.
James Madison.
 

   
   Letterbook copy (DNA: RG 59, DL, vol. 14).



   
   In place of James Blake, Jefferson appointed Isaac Cox Barnet (Senate Exec. ProceedingsJournal of the Executive Proceedings of the Senate of the United States of America (3 vols.; Washington, 1828)., 1:433).


